Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8/22/22 has been entered and fully considered.  
The pending claims are: 1, 3-6, 8, 10-11, 20-24, 29, 32-33, 36-40.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith US Pub 2010/0083598 A1 (hereinafter ‘Smith’).
	In regard to claim 22, Smith teaches a shell portion of a door frame (fig. 1), consisting of shell support arm (lip attached to 68), a facing arm (68), coupled to the shell support arm, a shell rabbet arm (connecting 68 and 72) coupled to the facing arm, a stop (72) coupled to the shell rabbet arm, a soffit (74) coupled to the stop, a return (76) coupled to the soffit, and a backbend (lip connected to 76) coupled to the return (see fig. 3);
wherein the shell rabbet arm and the stop define a rabbet (see fig. 3).
In regard to claim 23, Smith teaches the claimed invention wherein the shell comprises a single backbend and a single return (seen in fig. 3, element 66).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Smith.
In regard to claim 24, Smith does not explicitly teach sub-buck portion and the shell are monolithic. However, one of ordinary skill in the art would have found it obvious to provide them as a monolithic piece because doing so would expedite the installation process, and because it has been held that the use of a single piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 

Response to Arguments
Applicant's arguments with respect to claim 22 have been fully considered but they are not persuasive. 

    PNG
    media_image1.png
    218
    258
    media_image1.png
    Greyscale
	Applicant argues that Smith does not include a rabbet. The examiner disagrees and notes that as pointed out in the above rejection, Smith’s members 72 and the connector between 72 and 68 form a rabbet as annotated in the figure.

Allowable subject matter
Claims 1, 3-6, 8, 10-11, 27, 29, 32-33, 36-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art made of record does not teach or suggests a door frame system comprising a wall and a door frame wherein the door frame comprises a sub-buck portion and a shell portion coupled to the sub-buck portion. The sub-buck portion having: a mounting arm with an aperture, a rabbet arm coupled to the mounting arm, a support arm coupled to the mounting arm opposite the rabbet arm. The sub-buck being “surface mounted” to a single surface of the wall as recited within the context of the claim. 
It is noted that the term “surface mounted” has been defined by Applicant on page 3 of the specification as a door frame that abuts a single (only one) surface of a wall and extends perpendicular from the wall. Therefore the claim is read in light of Applicant’s definition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAOLA AGUDELO/Primary Examiner, Art Unit 3633